DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
11/19/2020. In Applicant’s amendment, claims 1, 9 and 14 were amended. Claim 15 is canceled. Claims 16 and 17 are new.
Claims 1, 5-9, 11-14 and 16-17 are currently pending and have been rejected as follows. 
Response to Amendments
Claim objections have been withdrawn. Applicant’s amendments necessitated new grounds of rejection under 35 USC 103.
Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 7-8 that Sunshine does not disclose wherein providing the list of tickets comprises: presenting, to the user, a ticket with the highest relative value along with all tickets within a threshold value of the highest relative value, and presenting secondary market prices for the ticket with the highest relative value and the tickets within the threshold value of the highest relative value because Sunshine does not disclose presenting tickets within a threshold value of the highest relative value. Examiner respectfully disagrees. Sunshine discloses presenting to the user a ticket with the highest relative value in para [0225] “This model can be used to indicate to a customer where the 'best value' seat in the section is located. Note in the figure that tickets near the front (e.g., rows 2-4) are valued in the secondary market as 250%-300% over the season ticket price while tickets near the back (e.g., rows 13-14) are valued at less than half the premium (i.e., 50-125%) of the front seats.” In fig. 26 of Sunshine displays the “Best Value, Section 112 Row6 2@ $411” and also displays the best value tickets within $40-$80, $80-$120, $120-$160, and >$160, which is mapped to all the tickets within a threshold value of the highest relative value, where the threshold value is indicated by the ranges shown on the left of the displayed map of the arena.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 11-14 and 16-17 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Groetzinger et al, US Publication No. 2012/0173310 A1, hereinafter Groetzinger in view of
Mohazzabfar et al, US Publication No. 2013/0282536 A1, hereinafter Mohazzabfar in view of
Sunshine et al, US Publication No. 2009/0216571 A1, hereinafter Sunshine. As per,
Claim 1
Groetzinger teaches
A method providing access to a venue using an optimal ticket, the method 2comprising:  
3aggregating available ticket information for a plurality of tickets related to an 4event criteria, the available ticket information including seat location, a number of available seats, retail ticket price, and price information for a secondary market; 5(see Groetzinger [0023] "The ticket server 112 may be a server configured to aggregate pricing data from the other environment participants, predict ticket prices for tickets currently offered in a secondary market, and to evaluate an offering price for such tickets;" [0014] “In addition to seat location, some embodiments of the deal score algorithm will also consider the number of tickets in the listing;” [0012] “the retail
determining a relative ticket value for each ticket from the plurality of tickets 6from the available ticket information, the relative value including a premium or discount from the secondary market; 7(see Groetzinger [0024] "evaluating the ticket data to determine a deal value metric for individual tickets, and ranking the tickets according to a comparison of the offering price to the deal value metric." Noting the deal value metric representative of the relative ticket value; [0037] “The discount may be an absolute discount (e.g., a simple difference between offered and predicted), or the discount may be a relative discount, which may be determined for example as a percentage of the predicted price for the ticket, or relative to some other representative price such as a price for a row, section, or the current event”).
determining a list of tickets from the plurality of tickets meeting a 8criteria using the relative ticket values; (Groetzinger fig. 4 noting the list of desired tickets on the left side of the screen and the filtering options available and [0048] "User controls may be provided to filter available tickets by price, location, listing quantity, deal score or any other useful metrics, and/or to navigate (e.g., pan, zoom) within the venue map 302.").
and providing the list of tickets; (see Groetzinger fig. 4 noting the list of desired tickets on the left side of the screen).
[…]
[…]
[…]
[…]
Groetzinger does not explicitly teach
transferring one of the tickets to a user; 
using the ticket that has been transferred to mechanically actuate a gate structure, using an entry 12process, associated with the venue for the event to allow a user to enter into the venue,
wherein determining the relative ticket value includes determining a fit model for tickets in a row based on prices of other tickets in different rows 
and wherein providing the list of tickets comprises: presenting, to the user, a ticket with the highest relative value along with all tickets within a threshold value of the highest relative value, and presenting secondary market prices for the ticket with the highest relative value and the tickets within the threshold value of the highest relative value. 
Mohazzabfar however in the analogous art of ticket passes teaches
transferring one of the desired tickets to a user; (Mohazzabfar ]0020] “First, by linking the tourist with the ticket pass, any lost or stolen passes can quickly be voided and new ones issued.”)
using the ticket that has been transferred to mechanically actuate a gate structure, using an entry 12process, associated with the venue for the event to allow a user to enter into the venue. (Mohazzabfar [0042] “A customer can enter through a ticket booth attended by a ticket attendant, or the customer can enter through an automated ticket gate. In either case, the customer produces the ticket pass to be validated by a ticket validation terminal.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Groetzinger’s “method” to include transferring the desired tickets and using the ticket to open a gate structure in view of Mohazzabfar in an effort to provide a simple way to enter venues (see Mohazzabfar ¶ [0019] & MPEP 2143G).
Sunshine however in the analogous art of ticket pricing teaches
wherein determining the relative ticket value includes determining a fit model for tickets in a row based on prices of other tickets in different rows of the same section for the same event, and the relative ticket value for each ticket is based at least in part on applying the fit model to the respective ticket. (Sunshine figs. 22a-22b noting the different rows in the same section 101 and also noting the relative ticket value shown by the  shows ticket premiums gathered and calculated from the secondary market plotted with respect to row number for a particular section in an arena”)
and wherein providing the list of tickets comprises: presenting, to the user, a ticket with the highest relative value along with all tickets within a threshold value of the highest relative value, and presenting secondary market prices for the ticket with the highest relative value and the tickets within the threshold value of the highest relative value. (Sunshine [0225] “This model can be used to indicate to a customer where the 'best value' seat in the section is located. Note in the figure that tickets near the front (e.g., rows 2-4) are valued in the secondary market as 250%-300% over the season ticket price while tickets near the back (e.g., rows 13-14) are valued at less than half the premium (i.e., 50-125%) of the front seats” noting the indication of the best value tickets mapped to the presentation of the highest relative value tickets; fig. 26 noting the best value listings presented and the coding by price mapped to the threshold values)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Groetzinger’s method of providing aggregated ticket listings including relative ticket premiums and Mohazzabfar’s method of ticket transferring and gat access to include determining a fit model and the relative ticket value based in part on the fit model and displaying the best value ticket in view of Sunshine in an effort to match available inventory to the proper customer (see Sunshine ¶ [0022] & MPEP 2143G).
Claim 5
Groetzinger teaches
1Claim
wherein the criteria comprises a lowest 2relative premium, a largest relative discount, or a desired location.  (see Groetzinger [0027] "Where multiple instances of a ticket exist for sale through multiple vendors, a lowest price (which may include reseller fees, shipping costs, etc.) may be selected for the ticket." noting the lowest price for the multiple instances of a ticket for  [0042] "The one or more criteria for filtering may, for example, include number of tickets, price range, deal score, and any other suitable criteria. In one aspect, the criteria may include venue location, which may be specified in general terms (e.g., end zone, balcony, etc.)" noting the criteria including location).
Claim 6
Groetzinger teaches1
wherein the event criteria comprises a single event, 2(see Groetzinger fig. 4 noting the exemplary single event represented by the event titled "Pittsburgh Steelers at Cleveland Browns tickets").
and wherein determining the relative ticket value comprises: 3comparing a price or premium of each ticket from the plurality of tickets to the 4rest of the plurality of tickets;  5(see Groetzinger [0010] "calculating a deal score-a figure of merit that quantitatively captures this seat quality in a manner that permits comparison across available seats in a venue" noting the comparison of prices of tickets against each other in the venue and [0036] "prices may be adjusted within a particular section, such as by weighting ticket prices so that seats within a section closer to a location of interest within a venue, e.g., a centerline of a sports venue, have a greater predicted price than seats within the same section that are farther from the location of interest.").
normalizing the price or premium of each ticket from the plurality of tickets by 6dividing each price or premium by an average price or average premium; (see Groetzinger [0028] "Normalizing price data may also or instead include normalizing the price data according to an average price for an event, an average price for each of a number of events of an event type, or a get-in price for the event representing a minimum amount supported by the market to attend the event.")
and 7comparing the normalized price or normalized premium of each ticket from the plurality of tickets.  (see Groetzinger [0039] "a user may view deal scores for a group of related events that facilitates direct comparison of 
Claim 7
Groetzinger teaches
28

wherein the event criteria comprises two or more events, (see Groetzinger [0039] "a user may view deal scores for a group of related events that facilitates direct comparison of tickets across the group of related events" noting the group of events representative of two or more events).
and wherein determining the relative ticket value comprises: 3comparing a price or premium of each ticket from the plurality of tickets relative 4to tickets in the plurality of tickets from a similar location or having a similar price;  5(see Groetzinger [0010] "calculating a deal score-a figure of merit that quantitatively captures this seat quality in a manner that permits comparison across available seats in a venue" noting the comparison of prices of tickets against each other in the venue and [0036] "prices may be adjusted within a particular section, such as by weighting ticket prices so that seats within a section closer to a location of interest within a venue, e.g., a centerline of a sports venue, have a greater predicted price than seats within the same section that are farther from the location of interest.").
normalizing the price or premium of each ticket from the plurality of tickets by 6dividing each price or premium by an average price or average premium to the same event of the 7two or more events; (see Groetzinger [0028] "Normalizing price data may also or instead include normalizing the price data according to an average price for an event, an average price for each of a number of events of an event type, or a get-in price for the event representing a minimum amount supported by the market to attend the event.").
and 8comparing the normalized price or normalized premium of each ticket from the 9plurality of tickets across the two or more events.  (see  [0039] "a user may view deal scores for a group of related events that facilitates direct comparison of tickets across the group of related events" noting the normalized price represented by the deal scores and the group of related events representative of the two or more events).
Claim 8
Groetzinger teaches
1
being implemented in computer system having a 2memory, processor, and display; 3(see Groetzinger [0049] "The interface […] This includes realization in one or more microprocessors [ ... ] along with internal and/or external memory.").
wherein the memory comprises code directed to the method; (see Groetzinger [0051] "disclosed herein are computer program products comprising computer-executable code or computer-usable code that, when executing on one or more computing devices, performs any and/or all of the steps described above.").
and  4wherein the list of tickets is displayed on the display.  (see Groetzinger [0049] "The interface may respond to a mouse over or hover on a particular object 404 (or a click on the object 404 or the like) by displaying the call out 402 with further ticket details" noting the interface displaying the ticket details representative of a display).
Claim 9
Groetzinger teaches1
A method providing access to a venue using an optimal selling price for a 2ticket, the method comprising: 
3aggregating available ticket information for a plurality of tickets related to an 4event criteria, the available ticket information including seat location, a number of available seats, retail ticket price, and price information for a secondary market;  5(see Groetzinger [0023] "The ticket server 112 may be a server configured to aggregate pricing data from the other environment participants, predict ticket prices for tickets currently offered in a secondary market, and to evaluate an offering price for such tickets;" seat location, some embodiments of the deal score algorithm will also consider the number of tickets in the listing;” [0012] “the retail and secondary market prices of a ticket listing will typically be a factor contributing to a deal score”).
determining a relative ticket value for each ticket from the plurality of tickets 6from the available ticket information, the relative value including a premium or discount from the secondary market; 7(see Groetzinger [0024] "evaluating the ticket data to determine a deal value metric for individual tickets, and ranking the tickets according to a comparison of the offering price to the deal value metric." Noting the deal value metric representative of the relative ticket value; [0037] “The discount may be an absolute discount (e.g., a simple difference between offered and predicted), or the discount may be a relative discount, which may be determined for example as a percentage of the predicted price for the ticket, or relative to some other representative price such as a price for a row, section, or the current event”).
determining the lowest relative price or lowest relative premium from the 8plurality of tickets; (see Groetzinger [0027] "Where multiple instances of a ticket exist for sale through multiple vendors, a lowest price (which may include reseller fees, shipping costs, etc.) may be selected for the ticket." noting the lowest price for the multiple instances of a ticket for sale)
[…]
[…]
[…]
[…]
Groetzinger does not explicitly teach
presenting one or more of the plurality of tickets to a user based on a user preference metric; 
11transferring one of the tickets to a user; 
and 12using the ticket that has been transferred to mechanically actuate a gate structure, using an entry 13process, associated with the venue for the event to allow a user to enter into the venue,
wherein determining the relative ticket value includes determining a fit model for tickets in a row based on prices of other tickets in different rows of the same section for the same event, and the relative ticket value for each ticket is based at least in part on applying the fit model to the respective ticket.  
Sunshine however in the analogous art of ticket pricing teaches
presenting one or more of the plurality of tickets to a user based on a user preference metric; (Sunshine [0231] “It is possible to further reduce the number of choices that a purchaser has by comparing the optimal or best value seats to preferences that the purchaser has provided. One such preference is the number of seats that the customer wishes to purchase. In this aspect, any ticket listing with a number of seats below the required number is eliminated, thereby reducing the number of choices” noting the preferences considered in the venue map results).
wherein determining the relative ticket value includes determining a fit model for tickets in a row based on prices of other tickets in different rows of the same section for the same event, and the relative ticket value for each ticket is based at least in part on applying the fit model to the respective ticket. (Sunshine figs. 22a-22b noting the different rows in the same section 101 and also noting the relative ticket value shown by the value column of fig. 22b; [0225] “FIG. 22A shows ticket premiums gathered and calculated from the secondary market plotted with respect to row number for a particular section in an arena”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Groetzinger’s method of providing aggregated ticket listings including relative ticket premiums to include determining a fit model and the relative ticket value based in part on the fit model and displaying tickets to a user based on a user preference in view of Sunshine 
Mohazzabfar however in the analogous art of ticket passes teaches
transferring one of the tickets to a user; (Mohazzabfar ]0020] “First, by linking the tourist with the ticket pass, any lost or stolen passes can quickly be voided and new ones issued.”)
and 12using the ticket that has been transferred to mechanically actuate a gate structure, using an entry 13process, associated with the venue for the event to allow a user to enter into the venue.  (Mohazzabfar [0042] “A customer can enter through a ticket booth attended by a ticket attendant, or the customer can enter through an automated ticket gate. In either case, the customer produces the ticket pass to be validated by a ticket validation terminal.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Groetzinger method of providing aggregated ticket listings including relative ticket premiums and Sunshine’s method ticket value determination and presentation to include transferring the desired tickets and using the ticket to open a gate structure in view of Mohazzabfar in an effort to provide a simple way to enter venues (see Mohazzabfar ¶ [0019] & MPEP 2143G).
Claim 11
Groetzinger teaches
29wherein the event criteria comprises a single event, (see Groetzinger fig. 4 noting the exemplary single event represented by the event titled "Pittsburgh Steelers at Cleveland Browns tickets").
and wherein determining the relative ticket value comprises: 3comparing a price or premium of each ticket from the plurality of tickets to the 4rest of the plurality of tickets; 5(see Groetzinger [0010] "calculating a deal score-a figure of merit that quantitatively captures this seat quality in a manner that permits comparison across available seats in a venue" noting the comparison of prices of tickets against each other in the venue and ,r 
normalizing the price or premium of each ticket from the plurality of tickets by 6dividing each price or premium by an average price or average premium; (see Groetzinger [0028] "Normalizing price data may also or instead include normalizing the price data according to an average price for an event, an average price for each of a number of events of an event type, or a get-in price for the event representing a minimum amount supported by the market to attend the event.")
and 7comparing the normalized price or normalized premium of each ticket from the 8plurality of tickets.  (see Groetzinger [0039] "a user may view deal scores for a group of related events that facilitates direct comparison of tickets across the group of related events" noting the normalized price represented by the deal scores and the group of related events representative of the two or more events).
Claim 12
Groetzinger teaches
1Claim 12wherein the event criteria comprises two or more 2events, (see Groetzinger [0039] "a user may view deal scores for a group of related events that facilitates direct comparison of tickets across the group of related events" noting the group of events representative of two or more events).
and wherein determining the relative ticket value comprises: 3comparing a price or premium of each ticket from the plurality of tickets relative 4to tickets in the plurality of tickets from a similar location or having a similar price;  5(see Groetzinger [0010] "calculating a deal score-a figure of merit that quantitatively captures this seat quality in a manner that permits comparison across available seats in a venue" noting the comparison of prices of tickets against each other in the venue and [0036] "prices may be 
normalizing the price or premium of each ticket from the plurality of tickets by 6dividing each price or premium by an average price or average premium to the same event of the 7two or more events; (see Groetzinger [0028] "Normalizing price data may also or instead include normalizing the price data according to an average price for an event, an average price for each of a number of events of an event type, or a get-in price for the event representing a minimum amount supported by the market to attend the event.").
and 8comparing the normalized price or normalized premium of each ticket from the 9plurality of tickets across the two or more events.  (see Groetzinger [0039] "a user may view deal scores for a group of related events that facilitates direct comparison of tickets across the group of related events" noting the normalized price represented by the deal scores and the group of related events representative of the two or more events).
Claim 13
Groetzinger teaches
1being implemented in computer system having a 2memory, processor, and display; 3(see Groetzinger [0049] "The interface […] This includes realization in one or more microprocessors [ ... ] along with internal and/or external memory.").
wherein the memory comprises code directed to the method; (see Groetzinger 
and wherein an adjusted ticket price is displayed on the display. (see Groetzinger [0049] "The interface may respond to a mouse over or hover on a particular object 404 (or a click on the object 404 or the like) by displaying the call out 402 with further ticket details" noting the interface displaying the ticket details representative of a display).
Claim 14
wherein the fit model is a linear fit model. 
Sunshine however in the analogous art of ticket pricing teaches
wherein the fit model is a linear fit model. (Sunshine [0225] “The data is fitted to linear model 2208”)
The rationales to modify/combine the teachings of Groetzinger / Mohazzabfar with/and the teachings of Sunshine are presented in the examining of claim 1 and incorporated herein.
Claim 16
Groetzinger / Mohazzabfar do not explicitly teach
wherein the user preference metric includes at least one of a value component and a price component that are based on preferences for value and price, respectively, that are indicated by the user.
Sunshine however in the analogous art of ticket pricing teaches
wherein the user preference metric includes at least one of a value component and a price component that are based on preferences for value and price, respectively, that are indicated by the user. (Sunshine [0231] “It is possible to further reduce the number of choices that a purchaser has by comparing the optimal or best value seats to preferences that the purchaser has provided. One such preference is the number of seats that the customer wishes to purchase. In this aspect, any ticket listing with a number of seats below the required number is eliminated, thereby reducing the number of choices. Some other possible preferences are preferences in cost, value, or closeness to the event and how much the purchaser is willing to pay” noting the preferences including cost and value mapped to the value and price components)

Claim 17
Groetzinger / Mohazzabfar do not explicitly teach
further comprising: receiving a user input including a ticket value score and a ticket price score on an arbitrary scale; 
weighting the value component of the user metric using the ticket value score; 
and weighting the price component of the user metric using the ticket price score, 
wherein the user preference metric includes the weighted value component and the weighted price component.
Sunshine however in the analogous art of ticket pricing teaches
further comprising: receiving a user input including a ticket value score and a ticket price score on an arbitrary scale; (Sunshine [0232] “The user's preferences in terms of price, value, and location can be incorporated into the selection of seats to offer the user by computing a distance metric which gives an indication of the closeness of the particular seat offering to the user's stated preferences” noting the metric for the value preference mapped to the ticket value score and the price preference metric mapped to the ticket price score)
weighting the value component of the user metric using the ticket value score; (Sunshine [0232] “The user's preferences in terms of price, value, and location can be incorporated into the selection of seats to offer the user by computing a distance metric which gives an indication of the closeness of the particular seat offering to the user's stated preferences. This metric can range from 1 (exactly matches the users preference) to 0 (does not match at all)” noting the value metric weight ranging from 1-0)
and weighting the price component of the user metric using the ticket price score, (Sunshine [0232] “The user's preferences in terms of price, value, 
wherein the user preference metric includes the weighted value component and the weighted price component. (Sunshine [0232] “The user's preferences in terms of price, value, and location can be incorporated into the selection of seats to offer the user by computing a distance metric which gives an indication of the closeness of the particular seat offering to the user's stated preferences. This metric can range from 1 (exactly matches the users preference) to 0 (does not match at all). A threshold can then be put on the metric to offer only seats above the threshold” noting the user’s preferences incorporated in to the selection of seats to offer)
The rationales to modify/combine the teachings of Groetzinger / Mohazzabfar with/and the teachings of Sunshine are presented in the examining of claim 9 and incorporated herein.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130124234 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/MOHAMED N EL-BATHY/Examiner, Art Unit 3624